Title: To Alexander Hamilton from Adam Hoops, 3 May 1800
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            New York 3 May 1800
          
          George Purcell of Captain Bishops — 2d Regt Ar & Egs applies for a discharge on the ground —— unfit for service from having had his arm broke and Shoulder — dislocated; He offers in his place William Stevenson—— Genet Certifies of Purcell that “there is no striking appearance —— when Examining the part, but in walking appears to have his — shoulder depressed, he could not detect the source of his complaint but readily believes that the relaxation induced by frequent dislocation can produce the debility he complains of. The limb however seems still vigorous and has not diminished in size—That Wm Stevenson is in every Respect apparently healthy & sound &—”
          It appears that Mrs Purcell the wife of the applicant has been at the Expence of bringing the proposed substitute from Virginia and has been here a considerable time—
          From the circumstances stated in the Doctors Certificate it appears to me that the service will be benefited by receiving Stevenson for Purcell
          I am Sir with great Respect Yr Mo Ob Sert
          
            A Hoops  Mr Cdt
          
          Major General Hamilton New York
        